Title: To George Washington from Major General Philip Schuyler and Brigadier General Edward Hand, 24 November 1778
From: Schuyler, Philip,Hand, Edward
To: Washington, George


  
    Sir
    Saratoga [N.Y.] Novr 24th 1778
  
  It appears to us that Effectually to Check the Incursions of the Enemy on our Frontiers, would require a force much superior to that which your Excellency has pointed at in your Letters to us, and a Season less Severe than the present, but we conceive It would render the Savages less Inclined to continue their Hostilities against us, If they should find us Able to penetrate to some of their Settlements In the Course of the Winter, & as the Dispotition which your Excelly has already made of the Troops mentioned In your Letters favours an Attack on Chamong we Conceive that about 1000 men exclusive of Officers, Drivers &ca drawn from the different Posts may be sufficient to reduce that place & the Settlements between it and Onehoghkevage assoon as the Rivers and Swamps shall be rendered passable by the Frost which will probably be about the beginning 
    
    
    
    of January. Preparations will therefore be made If your Excellency approves, to March about that time; It is proposed that the Troops from this Quarter and those from Minisinks and Rochester should form a Junction at Tuundilla and proceed from thence to Chemong.
If this Expedition takes place the Troops now on their March should be kept at Albany & Schanectaday untill the whole are ready to move.
Should your Excellency disapprove an Attempt on Chamong at the time we propose, we are utterly at a loss how to dispose of the Troops so as to put it in their power to support each other, & at the same time cover the Inhabitants of this very extensive Frontier. We are Sir with Great Respect Your Excellencys Most Obedient Humble Servants
  
    Ph: Schuyler
  

  Edwd Hand

